11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Toby J. Lindley
Appellant
Vs.                   No. 11-01-00398-CR B Appeal from Callahan County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
dismiss his appeal.  In his motion, appellant
states that he does not wish to further prosecute this action.  The motion is signed by both appellant and
his attorney.  TEX.R.APP.P. 42.2.
The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
November 21, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.